Elliott, J.
Affidavits in support of a motion for a change of venue must be incorporated in the record by a bill of exceptions or they can not be regarded on appeal. Horton v. Wilson, 25 Ind. 316. As there is no bill of exceptions, we can not examine the ruling denying a change of venue.
Affidavits in support of a motion for a new trial can not be made part of the record by a recital in the motion for a new trial. In order to get them into the record and entitle them to consideration by this court, they must be embodied in the bill of exceptions.
Judgment affirmed.